In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

***********************
JORGE PEREZ and TERESA PEREZ, *
as the parents and natural guardians of, *         No. 15-331V
J.P., a minor,                           *         Special Master Christian J. Moran
                                         *
                     Petitioners,        *
                                         *         Filed: March 4, 2019
v.                                       *
                                         *         Hepatitis A vaccine; CIDP;
SECRETARY OF HEALTH                      *         stipulation.
AND HUMAN SERVICES,                      *
                                         *
                     Respondent.         *
***********************
Mark T. Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for Petitioner;
Claudia B. Gangi, United States Dep’t of Justice, Washington, DC, for
Respondent.

                             UNPUBLISHED DECISION1

       On February 28, 2019, the parties filed a joint stipulation concerning the
petition for compensation filed by Jorge and Teresa Perez on April 1, 2015. In
their petition, petitioners alleged that the Hepatitis A vaccine, which is contained in
the Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3(a), and which the
Perezes’ child, J.P., received on August 27, 2012, caused J.P. to suffer chronic
inflammatory demyelinating polyneuropathy (“CIDP”). Petitioners further allege
that J.P. suffered the residual effects of this injury for more than six months.
Petitioners represent that there has been no prior award or settlement of a civil
action for damages on his behalf as a result of his condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the vaccines either caused or significantly
aggravated J.P.’s alleged injury or any other injury, and denies that J.P.’s current
disabilities are the result of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

      Damages awarded in that stipulation include:

          a. A lump sum payment of $201,250.92, in the form of a check
             payable to petitioners as guardian(s) / conservator(s) of the estate
             of J.P. for the benefit of J.P. This amount represents
             compensation for first-year life care expenses ($11,250.92) and
             pain and suffering ($190,000.00). No payments shall be made
             until petitioners provide respondent with documentation
             establishing that they have been appointed as guardian(s) /
             conservator(s) of J.P.’s estate;

          b. A lump sum of $10,000, which amount represents compensation
             for past unreimburseable expenses, in the form of a check payable
             to petitioners, Jorge Perez and Teresa Perez;

          c. A lump sum of $122,560.13, which amount represents
             reimbursement of a lien for services rendered on behalf of J.P., in
             the form of a check payable jointly to petitioners and:

                           Wisconsin Department of Health Services
                                Wisconsin Casualty Recovery
                                HMS case Management – WI
                                    5615 High Point Drive
                                   Irving, TX 75038-9984
                                    Case Number: 171911
                                   Attn: Shuniqua Young

             Petitioners agree to endorse this payment to the State of
             Wisconsin; and

          d. An amount sufficient to purchase the annuity contract described
             in paragraph 10 of the attached stipulation, paid to the life

                                          2
               insurance company from which the annuity will be purchased (the
               “Life Insurance Company”)

      These amounts represent all damages that would be available under 42
U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-331V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                3